DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2019/0243115 A1) in view of Wu (CN 108074947 A), machine translation provided by Applicant.
Regarding claim 1, You teaches a base (10, figure 1)
A first light source disposed on the base (12, figure 1);
A second light source (14, figure 1) disposed on the base; and
An optical element (20, figure 1) comprising a diffraction area (20A, paragraph 0042 and paragraph 0015) and a diffusion area (20B, paragraph 0043 and paragraph 0016), the first light source (12, figure 1) aligning with the diffraction area, the second light source (14, figure 1) aligning with the diffusion area, the diffraction area being configured to diffract light passing through the diffraction area and the diffusion area being configured to diffuse light passing through the diffusion area,
And a driver connected with the first light source and the second light source, and configured to drive the first light source and the second light source to emit light (inherent, without some kind of driver the light sources would not operate at all).
You does not specify the housing disposed on the base and defining an accommodation cavity together with the base.
Wu teaches the housing (112, figure 5) disposed on the base (111, figure 5) and defining an accommodating cavity for the first and second light sources (see 141 and 12, figure 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the structured light projector of You to use the housing of Wu in order to better protect the light sources from damage.
Regarding claim 2, You does not teach a spacer configured to divide the accommodating cavity into a first cavity and a second cavity, the first light source being arranged in the first cavity and the second light source being arranged in the second cavity.
Wu teaches a spacer configured to divide the accommodating cavity into a first cavity and a second cavity, the first light source being arranged in the first cavity and the second light source being arranged in the second cavity (see 16, figure 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the structured light projector of You to use the spacer of Wu in order to keep the light sources from interfering with one another (see paragraph 0061 of machine translation of Wu).
Regarding claim 3, That the spacer upon modification of Wu to be used in You would abut against the base and the optical element would follow inasmuch as if the spacer (Wu element 16) did not abut the optical element of You, then the intended function of the spacer to shield interference between the light sources would not be realized and the device wouldn’t work for its intended function
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the structured light projector of You to use the spacer of Wu in order to keep the light sources from interfering with one another (see paragraph 0061 of machine translation of Wu).
Regarding claim 5, You teaches that the first light source comprises a first substrate and a first light emitting unit arranged on the first substrate (see 10, 12, figure 1).
Regarding claim 8, You teaches the second light source comprises a second substrate and a second light emitting unit arranged on the second substrate (10, 14, figure 1).
Allowable Subject Matter
Claims 4, 6-7, 9-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, You in view of Wu does not teach the use of the diffraction light with two diffusion light sources, which is being done to increase the coverage area of the zone illuminated by the second light sources.
Regarding claim 6, prior art does not teach the use of plural first light sources wherein the plural light sources have to have a divergence of less than 20 degrees. Claim 7 contains allowable subject matter at least inasmuch as it depends from claim 6.
Regarding claim 9, prior art does not teach the use of plural second light sources wherein each has to have a divergence angle less than 7 degrees.
Regarding claim 10, prior art does not teach the variable microstructure used as a diffusion area.
Claims 11 and 12 contain allowable subject matter at least inasmuch as they depend from claim 10.
Regarding claim 13, prior art You does would not be obvious to modify the include a collimating lens.
Regarding claim 15, prior art does not teach driving the second light source to emit light when an ambient light intensity is less than a preset intensity threshold.  Claims 16-18 contain allowable subject matter at least inasmuch as they depend from claim 3.
Regarding claim 19, You teaches mounting the projection module to he front for a specific utility for a mobile device.  Therefore it is not obvious to modify You to put the projection module on the back of the mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/10/2022